Detailed Action – Non-Final Rejection
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Foreign Priority
Acknowledgment is made of applicant’s claim for foreign priority based on Application No. 008371983 filed in the European Union on 12/28/2020. It is noted however, that there is a Failure Status Report from the Priority Document Exchange in the file, which means that there is no corresponding certified copy of the 008371983 application as required by 37 CFR 1.55. In the case of a design application, the certified copy must be filed during the pendency of the application, unless filed with a petition under 37 CFR 1.55(g) together with the fee set forth in 37 CFR 1.17(g), that includes a showing of good and sufficient cause for the delay in filing the certified copy of the foreign application. If the certified copy of the foreign application is filed after the date the issue fee is paid, the patent will not include the priority claim unless corrected by a certificate of correction under 35 U.S.C. 255 and 37 CFR 1.323.
 
An attempt by the Office to electronically retrieve, under the priority document exchange program, Application No. 008371983, to which priority is claimed, FAILED on 5/28/2022. Additional information may be found on the Electronic Priority Document Exchange (PDX) Program Website. https://www.uspto.gov/patents/basics/international‐protection/electronic‐priority documentexchange‐pdx
 
The applicant may also contact the Patent Electronic Business Center (EBC) Customer Support Center at 1‐866‐217‐9197 (toll free) M‐F 6AM – Midnight (Eastern Time) or email PDX@uspto.gov.

Objections
Title
The title is stated inconsistently throughout the application. The application title and the specification state the title as “Potable Cooler” but the claim states the title as “Portable Cooler”. The examiner believes the correct version of the title in this instance would be “Portable Cooler” and that “Potable” was a typographic error. Correction is required to state the title consistently (37 CFR 1.1067). For consistency, the title should be amended throughout the application to read:

	-- Portable Cooler --

The title must be amended throughout the application, original oath or declaration excepted. 

Specification
The specification does not contain a brief description of the reproductions as required. See Hague Rule 7(5)(a), 37 CFR 1.1024, MPEP 2920.04(a) II. For accuracy and a clear understanding of the claimed design, the specification should be amended to provide descriptions for the views of the reproductions. The examiner suggests the following:

-- 1.1 is a front perspective view.
1.2 is a front view.
1.3 is a rear view.
1.4 is a side view.
1.5 is a top view.
1.6 is a bottom view. --

Claim Rejections - 35 USC § 112(a) and (b)
The claim is rejected under 35 U.S.C. 112(a) and (b) or pre-AIA  35 U.S.C. 112, first and second paragraphs, as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or, for applications subject to pre-AIA  35 U.S.C. 112, the applicant) regards as the invention.
 
The claim is indefinite and nonenabling because there are inconsistencies between the views of the drawings that are so great that the overall appearance of the design is unclear (MPEP § 1504.04), specifically:

It is not clear what the portions identified with “1” in Figure 1.5 correspond to. Figures 1.1 and 1.2 do not have corresponding features that align with the portions identified with “1”. (See 1 and arrows in annotated drawings) 
 
 
    PNG
    media_image1.png
    1274
    895
    media_image1.png
    Greyscale



The claim is indefinite and nonenabling because the visual disclosure is inadequate such that the appearance and shape or configuration of the design for which protection is sought cannot be determined or understood (MPEP § 1504.04), specifically:

The shape of the features seen in the 1.6 bottom view (annotated with “2” in the grayed out area) cannot be determined based on the disclosure provided. Based on the illustration provided, it is not possible to determine the shape and configuration of these portions. These portions are shown only in a single planar view, and their three-dimensionality cannot be determined. The single views of these features do not clearly distinguish between contours and planar surfaces nor does it explain the differences in depth between surfaces. It is impossible to understand the transitions between the various surfaces that are shown. For example, it cannot be determined if the portions within the grayed out areas on Figure 1.6 are coplanar with each other or with adjacent surfaces, or if they are recessed. And if they're recessed, it cannot be known how much based on the illustration provided. (See 2 and arrows in annotated drawings)


    PNG
    media_image2.png
    929
    814
    media_image2.png
    Greyscale
 



The claim is indefinite and nonenabling because the reproductions include, in Figures 1.1 and 1.4, broken lines that are not described in the specification, and the scope of the claimed design cannot be determined. It is not clear if the broken lines seen on the straps represent stitching or portions of the cooler that are not claimed. (See 3 in annotated drawings)
	
If the broken lines represent stitching, applicant may overcome this portion of the rejection by inserting a statement similar to the following into the specification immediately preceding the claim, provided such statement does not introduce new matter (see 35 U.S.C. 132): 

-- The broken lines in the drawings represent stitching. --

If the broken lines represent portions of the article or environmental structure for which protection is not sought, applicant may overcome this portion of the rejection by inserting a statement similar to the following into the specification immediately preceding the claim, provided such statement does not introduce new matter (see 35 U.S.C. 132): 
 
-- The broken lines showing [whatever the described element is] are for the purpose of depicting [portions of the article or environmental structure or whatever else it may be] and form no part of the claimed design. --


    PNG
    media_image3.png
    954
    916
    media_image3.png
    Greyscale
 

    PNG
    media_image4.png
    928
    819
    media_image4.png
    Greyscale



Because of the inconsistencies and inadequate disclosure, the claimed design is in fact subject to multiple interpretations, and one of ordinary skill in the art would not be able to understand the design without the use of conjecture. This renders the claim indefinite and non-enabled.
 
To overcome this rejection, it is suggested that applicant submit new drawings of the claimed design that show the design clearly and consistently in clean, clear, and crisp lines. Applicant may indicate that protection is not sought for those portions of the reproductions which are considered indefinite and nonenabling in the rejection under 35 U.S.C. 112 above by amending the reproductions to color those portions or convert those portions to broken lines  and by amending the specification to include a statement that the portions of the Portable Cooler shown in broken lines form no part of the claimed design or a statement that the portions of the Portable Cooler shown by coloring form no part of the claimed design provided such amendments do not introduce new matter (see 35 U.S.C. 132, 37 CFR 1.121).
 
Conclusion
The claim stands rejected under 35 USC § 112(a) and (b), as set forth above.
 
The references cited but not applied are considered cumulative art related to the claimed design.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALYA M RAPUNDALO whose telephone number is (571) 272-5154. The examiner can normally be reached on Monday - Friday from 8:30 a.m. to 5:00 p.m. EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, LILYANA BEKIC, can be reached at telephone number (571) 272-7425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://www.uspto.gov/patents/process/status/private_pair/index.jsp Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 
Discussion of the Merits of the Application 
All discussions between the applicant and the examiner regarding the merits of a pending application will be considered an interview and are to be made of record. See MPEP 713. The examiner will not discuss the merits of the application with applicant's representative if the representative is not registered to practice before the USPTO. Appointment as applicant's representative before the International Bureau pursuant to Rule 3 of the Common Regulations under the Hague Agreement does NOT entitle such representative to represent the applicant before the USPTO. Furthermore, an applicant that is a juristic entity must be represented by a patent attorney or agent registered to practice before the USPTO. Additional information regarding interviews is set forth below.
 
Telephonic or in person interviews
A telephonic or in person interview may only be conducted with an attorney or agent registered to practice before the USPTO (“registered practitioner”) or with a pro se applicant (an applicant who is the inventor and who is not represented by a registered practitioner). The registered practitioner may either be of record or not of record. To become “of record”, a power of attorney (POA) in accordance with 37 CFR 1.32 must be filed in the application. Form PTO/AIA /80 “Power of Attorney to Prosecute Applications Before the USPTO”, available at https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012, may be used for this purpose. See MPEP 402.02(a) for further information. Interviews may also be conducted with a registered practitioner not of record provided the registered practitioner can show authorization to conduct an interview by completing, signing and filing an “Applicant Initiated Interview Request Form” (PTOL-413A) (available at the USPTO web page indicated above). See MPEP 405. For acceptable ways to submit forms to the USPTO, see “When Responding to Official USPTO Correspondence” below.
 
If a pro se applicant or registered practitioner located outside of the United States wishes to communicate by telephone, it is suggested that such person email the examiner at natalya.rapundalo@uspto.gov to arrange a time and date for the telephone interview. Please include proposed days and times for the proposed call. When proposing a day/time for the interview, please take into account the examiner's work schedule indicated in the last paragraph of this communication. The email should also be used to determine who will initiate the telephone call.
 
Email Communications
The merits of the application will not be discussed via email (or other electronic medium) unless appropriate authorization for internet communication is filed in the application. Form PTO/SB/439 “Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications” may be used to provide such authorization and is available at the USPTO web page indicated above. The authorization may not be sent by email to the USPTO. For acceptable ways to submit the authorization form to the USPTO, see “When Responding to Official USPTO Correspondence” below. See MPEP 502.03 II for further information.
 
When Responding to Official USPTO Correspondence 
When responding to official correspondence issued by the USPTO, including a notification of refusal, please note the following:
 
The USPTO transacts business in writing. All replies must be signed in accordance with 37 CFR 1.33(b). Pursuant to 37 CFR 1.33(b)(3), a reply submitted on behalf of a juristic applicant must be signed by an attorney or agent registered to practice before the USPTO. Applicants may submit replies to Office actions only by:
 
Online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only)
https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources
Mail: Commissioner For Patents, P.O. Box 1450, Alexandria, VA, 22313-1450
Facsimile to the USPTO's Official Fax Number (571-273-8300)
Hand-carry to USPTO's Alexandria, Virginia Customer Service Window
 
See https://www.uspto.gov/patents-maintaining-patent/responding-office-actions
 
Note that correspondence received will appear in Public PAIR, which may be viewed by the applicant at: https://portal.uspto.gov/pair/PublicPair
 
/N.M.R./
Examiner, Art Unit 2921

/MARY ANN CALABRESE/Primary Examiner, Art Unit 2913